DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/27/22 has been entered and fully considered.
Claims 1, 5, 7, 10 and 14 have been amended.
Claims 2, 3, 6, 8, 9, 11, 12, 13 and 15 have been cancelled.
Claims 16, 17 and 18 are new and fully supported by the original disclosure as filed.
Claims 1, 4, 5, 7, 10, 14 and 16-18 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 8/1/22 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, 10, 14 and 16-18 are rejected under 103(a) as being obvious over GUNAWAN (US PG PUB 2018/0094203) and as evidence by POIRIER ET AL. (US PG PUB 2008/0255011) in their entirety.  Hereby referred to as GUNAWAN and POIRIER.  
Regarding claims 1, 4, 5, 7, 10, 14 and 16-18:
GUNAWAN teaches in para [0001] a friction modifier mixture containing a sorbitan ester and one or more fatty acid monoesters of a polyol glycerol monoester for use in fuels, especially in gasolines for internal combustion engines. 
GUNAWAN teaches in para [0002] fuel compositions for vehicles are continually being improved to enhance various properties of the fuels in order to accommodate their use in newer, more advanced engines including direct injection gasoline engines.
  GUNAWAN teaches in para [0022] that the fatty acid monoesters which may be employed include, but are not limited to, glycerol monolaurate and the like. 

GUNAWAN teaches in para [0034] the fuel additive concentrate or fuel composition may also contain one or more other fuel additives typically contained in a fuel additive concentrate or fuel composition. These additional additives include, but are not limited to, detergents, cetane improvers, antioxidants, metal deactivators, dyes, markers, corrosion inhibitors, antistatic additives, drag reducing agents, demulsifiers, dehazers, anti-icing additives, lubricity additives, combustion improvers, anti-knock agents and the like, in known and conventional amounts. Generally, each of these additional components is included in the concentrate or fuel composition in an amount which corresponds to a treat level of from about 1 to about 500 ppm by weight in the finished fuel composition.
GUNAWAN teaches in para [0031] that the gasoline may contain other combustibles such as alcohol, for example, methanol or ethanol, or other oxygenates, for example, methyl tert-butyl ether.
GUNAWAN teaches in para [0026] a suitable solvent can be added to fuel additive concentrate to assist in preventing crystallization of the additive package at a low temperature environment. A suitable solvent is a low molecular weight alcohol such as a C1 to C12 alcohol. Representative examples include, but are not limited to, methanol, ethanol, isopropanol, butanol, 2-ethylhexanol, and the like. Generally, the amount of solvent employed is up to about 50 wt % based on the total weight of the additive concentrate.
GUNAWAN does not call the glycerol monolaurate a lubricity additive, but one of ordinary skill in the art would recognized that lubricity additives and friction modifiers functions to reduce the wear on engine components; thus, the skilled oil formulated would be motivated to use the compounds of both additives interchangeably as these additives are multifunctional.   Hence, the compounds of the friction modifier disclosed in the prior art would also be useful as lubricity additives. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.  
Further, GUNAWAN teaches in para [0022] that the fatty acid monoesters which may be employed include, but are not limited to, glycerol monolaurate.  Although GUNAWAN uses the fatty acid monoester with sorbitan ester; however, it is known in the art that the fatty acid monoester can be used alone in the composition, as evident by POIRIER.    
POIRIER teaches in claim 7 a lubricating oil composition comprising: a major amount of a base oil, and a minor amount of a friction modifier comprising one or more fatty acid esters selected from the group consisting essentially of glycerol monolaurate.  Although, POIRIER teaches a lubricating oil composition, however, it is still within scope of GUNAWAN which discloses in para [0025] that the fuel carrier fluid may be any suitable carrier fluid that is compatible with the gasoline and is capable of dissolving or dispersing the components of the additive package. Typically, it is a hydrocarbon fluid, for example a petroleum or synthetic lubricating oil basestock including mineral oil, synthetic oils such as esters or polyesters or polyethers or other polyols, or hydrocracked or hydroisomerized basestock. Alternatively, the fuel carrier fluid may be a distillate boiling in the gasoline range. The amount of carrier fluid contained in the fuel additive concentrate is from about 10 to about 95 wt. %, or from about 20 to about 80 wt. %, or from about 30 to about 70 wt. %, based on the total weight of the fuel additive concentrate. In one embodiment, the amount of carrier fluid contained in the fuel additive concentrate is from about 50 to about 95 wt. %, based on the total weight of the fuel additive concentrate.
Regarding friction coefficient and wear scar, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. 
In addition, one of ordinary skilled in the art would recognize additional instrumentation for analysis would not have been expected to confer any particular desirable property on the final product.  Rather, the final product obtained according to the claim limitations would merely have been expected to have the same functional properties as the prior art product.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”)
Again, POIRIER is considered a teaching reference, not a modifying reference.  See MPEP 2112.


Response to Arguments
Applicant's arguments filed 9/27/22 with respect to claims 1, 4, 5, 7, 10, 14 and 16-18 have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771